DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on December 10, 2020.
	Claims 1-2, 14, 16-17, 19, 27, 30, 33, 36, 38-40, 41-42, 47, and 59-78 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on December 6, 2019 is acknowledged.
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2019.
	The search and examination in this application was based on applicant’s election of the species of compound 171.  The claim amendments presented on December 10, 2020 overcame the prior art rejection of the previous office action.  Pursuant to the guidelines of MPEP § 803.02, the search and examination is expanded to compounds of formula I wherein:
Q is piperidine (i.e., 
    PNG
    media_image1.png
    32
    42
    media_image1.png
    Greyscale
);
L1 is –(CHR1CH2)- wherein R1 is H (i.e., -CH2-CH2-)
RA is bicyclic carbocycle containing an aromatic 6-membered ring and a non-aromatic 5-membered ring (i.e., 
    PNG
    media_image2.png
    75
    89
    media_image2.png
    Greyscale
) or 
    PNG
    media_image3.png
    79
    96
    media_image3.png
    Greyscale
an optionally substituted bicyclic heterocycle containing an aromatic 6-membered ring and a 5-membered ring 
    PNG
    media_image4.png
    75
    142
    media_image4.png
    Greyscale
 (see option (3) in claim 1 and the dependent claim 16);
L2 is -O-; and
RB is an optionally substituted aromatic carbocycle (i.e., 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    70
    80
    media_image6.png
    Greyscale
);
and art was found.
Claims 1, 2, 14, 16, 33, 38-40, 59-64 and 74 read on above subgenus.  Claims 17, 19, 27, 30, 36, 42-43, 65-73, 75-78 (all in full) and claims 1, 2, 14, 16, 33, 38-40, 59-64 and 74 (all in part, drawn to compounds other than the above indicated subgenus) are additionally withdrawn from consideration pursuant to 37 CFR 1.142(b).
	
Note regarding interpretation of dependent claims:  
Claim 16 sets forth the limitation that “RA is an optionally substituted fused bicycle containing an aromatic 6-membered ring and a 5-membered ring, said optionally substituted fused bicycle selected from the group consisting of 
    PNG
    media_image7.png
    115
    331
    media_image7.png
    Greyscale
”.  As the two bicyclic groups recited in claim 16 are ‘bicyclic heterocycles’, it appears that this limitation in dependent claim 16 is referring to option (3) of claim 1, which is the only option that allows for a bicyclic heterocycle having a fused ring system containing a 6-membered ring and a 5-membered ring.  In claim 1, in the definition of RA, the third option provides: “(3) an optionally 
    PNG
    media_image7.png
    115
    331
    media_image7.png
    Greyscale
 as the ‘fused bicycle containing a 6-membere ring and 5-membereding’, it is interpreted that these fall within option (3) of RA definition.  Further, the specification in Table 1, at page 29 provides 
    PNG
    media_image8.png
    59
    121
    media_image8.png
    Greyscale
 as ‘representative RA group’, which confirms that the groups recited in claim 16 are intended to be the bicyclic heterocycles as recited in option (3) of claim 1.

Claim 14 recites the limitation: “RA is an optionally substituted fused bicycle containing an aromatic 6-membered ring and a non-aromatic 5-membered ring”.  Claim 14 is dependent on claim 1, and in claim 1 the limitation ‘an aromatic 6-membered ring and a non-aromatic 5-membered ring’ appears in the definition of RA in options (1) and (3).  Accordingly, it is interpreted that the “fused bicycle” referred in dependent claim 14 includes both the bicycles from the definition of RA in claim 1, options (1) and (3), i.e., bicyclic carbocycle and bicyclic heterocycle.  As discussed above (see Note 1), dependent claim 16 provides 
    PNG
    media_image7.png
    115
    331
    media_image7.png
    Greyscale
as the ‘fused bicycles containing an aromatic 6-membered ring and a 5-membered ring’, and therefore, it is interpreted that the scope of claim 14 also includes these fused bicycles.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 14, 16, 33, 39, 40, 59, 60, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 100906965 (create date: December 11, 2015).  The instant claims read on reference disclosed compound 2-[2-[4-(4-fluorophenoxy)piperidin-1-yl]ethyl]-[1,2,4]triazolo[4,3-a]pyridine-3-one (structure depicted below for convenience).

    PNG
    media_image9.png
    161
    274
    media_image9.png
    Greyscale


Claim(s) 1, 2, 14, 16, 33, 39, 40, 59, 60, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 47543870 (create date: November 26, 2010).  The instant claims read on reference disclosed compound 2-[2-[4-(4-phenoxy)piperidin-1-yl]ethyl]-[1,2,4]triazolo[4,3-a]pyridine-3-one (structure depicted below for convenience).

    PNG
    media_image10.png
    141
    266
    media_image10.png
    Greyscale

Allowable Subject Matter
Claims 38, 62, 63, 64 and 74 are objected to as being dependent upon a rejected base claim and for containing non-elected subject matter, but would be allowable if rewritten to the extent readable on the examined subject matter indicated in the Election/Restriction section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 12, 2021